UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                         )
DAVID LEE NELSON,                        )
                                         )
             Plaintiff,                  )
                                         )
      v.                                 )      No. 18-cv-2934 (KBJ)
                                         )
DAVID BERNHARDT, Acting                  )
Secretary, Department of the Interior,   )
                                         )
             Defendant.                  )
                                         )


                              MEMORANDUM OPINION

       On April 3, 2019, the defendant in this matter filed a motion to dismiss Plaintiff

David Lee Nelson’s complaint. (See Def.’s Mot. to Dismiss, ECF No. 8.) On April 5,

2019, the Court advised Nelson of his obligations under the Federal Rules of Civil

Procedure and the local rules of this Court to respond to the motion, and specifically

warned Nelson that, if he did not respond to the motion by May 6, 2019, the Court may

treat the motion as conceded. (See Order, ECF No. 9.) Nelson failed to respond timely

to the motion. Accordingly, on May 9, 2019, the Court issued a Memorandum Opinion

(see Mem. Op., ECF No. 11) and Order (see Order, ECF No. 10) granting Defendant’s

motion to dismiss as conceded.

       On June 5, 2019, Nelson filed a Motion for Relief from Judgment, citing

difficulty receiving this Court’s orders by mail. (See Pl.’s Mot. for Relief, ECF No. 12,

at 1.) The Court granted Nelson’s motion, reopened the case, and ordered Nelson to

respond to Defendant’s motion on or before July 12, 2019. (See Min. Order of June 11,

2019.) On June 25, 2019, Nelson filed a Motion to have the Court’s April order resent
(see Pl.’s Mot. to Have Apr. 15, 2019 Order Resent, ECF No. 13), which the Court

granted with instructions to the Clerk to mail a copy of its April 5, 2019 Order to

Nelson as requested. (See Min. Order of June 26, 2019 (instructing the Clerk to mail a

copy of ECF No. 9 to Nelson).) 1

        It is now 17 days after the July 12, 2019 deadline to respond to Defendant’s

motion to dismiss (see Min. Order of June 11, 2019), and Nelson has neither filed an

opposition to Defendant’s motion to dismiss, nor has he requested more time to do so.

Therefore, the Court will GRANT defendant’s motion as conceded and will DISMISS

this action without prejudice.

        A separate Order accompanies this Memorandum Opinion.


DATE: July 29, 2019                               Ketanji Brown Jackson
                                                  KETANJI BROWN JACKSON
                                                  United States District Judge




1
  Nelson’s motion requested the “April 15, 2019 Order.” (See ECF No. 13.) However, Nelson’s motion appeared to
reference the only Order issued by this Court in April, which was filed on April 5, 2019. (See ECF No. 9.)